Citation Nr: 1544046	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a left wrist neurological disorder, to include as secondary to a neck disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

In a February 2015 Appellant's Brief, the Veteran's representative stated that "the Board should find [the Veteran] is entitled to a separate rating for [left wrist] arthritis."  In this regard, the Board notes that the left wrist appeal which has been perfected has been specifically adjudicated as a neurological disorder, not an orthopedic disorder.  The claim on appeal arose from an August 2011 claim in which the Veteran requested an increased rating for multiple disabilities, including his left wrist disability.  A November 2011 rating decision denied an increased rating for the left wrist disability, which was evaluated under an orthopedic diagnostic code.  The same rating decision deferred adjudication of claimed left wrist neurological symptoms, and that claim was subsequently denied in a February 2012 rating decision.  The Veteran did not file a notice of disagreement as to the rating assigned for his left wrist disability in the November 2011 rating decision, and the March 2012 notice of disagreement specifically addressed disagreement with the left wrist neurological claim, not the previous increased rating claim.  Accordingly, the Board finds that the claim on appeal is exclusively for a left wrist neurological disorder, and the Board does not have jurisdiction over a claim for a left wrist orthopedic disorder, to specifically include arthritis.

In addition, the Board notes that the November 2011 rating decision noted the presence of arthritis in the Veteran's left wrist in conjunction with the left wrist increased rating claim.  The Veteran is currently receiving a 10 percent rating for residual, fracture of the left navicular with non-union, under 38 C.F.R. § 4.71a, Diagnostic Code 5215, effective July 1, 1980.  Accordingly, the Veteran is already receiving a compensable rating for left wrist limitation of motion.  As such, a separate rating for arthritis would not be warranted for arthritis in the same joint.  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5010, 5003 (2015).  For this reason, without making a determination as to whether the February 2015 Appellant's Brief constitutes an informal claim for service connection for left wrist arthritis, the Board declines to refer any such claimed issue at this time.

The issue of entitlement to service connection for a left wrist neurological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's neck disorder is related to service.

2.  The evidence of record is in relative equipoise as to whether the Veteran's back disorder is related to service.


CONCLUSIONS OF LAW

1.  A neck disorder was incurred in active service.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A back disorder was incurred in active service.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issues involving the Veteran's claims for service connection for neck and back disorders as the Board is taking action favorable to the Veteran by granting service connection for these disorders.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records show that in June 1976, he fell off a sea wall onto rocks below, resulting in injuries to his head and right scapular area.  While the Veteran did not report experiencing neck or back symptoms in the contemporaneous medical reports, in a letter dated several days later, the Veteran wrote "my back and shoulder are still real sore" and that for that reason he probably would not be able to take pictures of Cannes, France.  The Veteran also recounted the fall injury, stating "I got 26 stitches in my head and I still can't bend over or move my neck and back too well."

After separation from service, in a July 2002 private chiropractic note, the Veteran reported that he had suffered from backaches.

An October 2011 VA cervical spine examination gave a diagnosis of mechanical cervical muscle strain.  The same report stated that arthritis of the cervical spine had been documented by imaging studies.  An attached VA radiological report gave an impression of multilevel degenerative disc disease, most significant at C4-C7.  The medical evidence of record shows that a neck disorder has been consistently diagnosed since October 2011.  The examiner declined to give an etiological opinion regarding the Veteran's neck disorder, stating that the lack of medical records regarding the injury would cause such an opinion to be speculative.  The examiner declined to even provide an examination of the Veteran's back because he "could not find any specific reason why his back condition was due to the claimed head injury.  Therefore, the back was not examined."

A January 2013 VA medical examination and an associated March 2013 addendum stated that the Veteran had mild degenerative changes in the cervical and lumbar spine, but found that they were less likely than not related to the in-service fall because they were more consistent with age-related changes rather than traumatic changes.  The medical evidence of record shows that a back disorder has been consistently diagnosed since January 2013.

In an April 2014 letter, a private physician opined:

there is a way greater than 50% probability that this chronic cervical and lumbar pain is due to the fall he took off the sea wall in June of 1976.  The rationale behind this is the fact that he has had back pain and neck pain ever since that time that has gotten progressively worse.

The evidence of record clearly demonstrates that the Veteran incurred a fall in-service which resulted in injuries to his head and right shoulder.  While no neck or back symptoms were noted in the corresponding medical reports, in a contemporaneous letter the Veteran specifically reported experiencing neck and back symptoms as a result of this fall.  The Veteran is competent to report experiencing neck and back symptoms, and the Board finds his statements to be credible as they are consistent with the nature of his in-service injury and there is no evidence of record which actively refutes them.  The Veteran also has current diagnoses of cervical and lumbar spine disorders.

Only three medical professionals have commented on the etiology of the Veteran's neck and back disorders.  The October 2011 examiner could not provide an opinion with respect to the Veteran's neck disorder without resort to speculation, and declined to even examine the Veteran's back.  Accordingly, the Board finds that the October 2011 VA medical examination does not provide any probative evidence regarding the etiology of the Veteran's back and neck disorders.

Of the remaining two medical professionals, the examiner who provided the January 2013 VA medical examination and associated March 2013 addendum found that the disorders were not likely related to the in-service injury.  The rationale given was that the Veteran's diagnosis was more consistent with age-related changes rather than traumatic changes.  Finally, the private physician who wrote the April 2014 letter found that the disorders were likely related to the in-service injury.  The rational given was that the Veteran had experienced back and neck pain continuously since service which had increased in severity.  As stated above, the Board has found these statements from the Veteran to be both competent and credible.

Neither of these opinions is any more or less persuasive than the other.  Accordingly, the Board finds that the evidence of record is in relative equipoise.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection is warranted for neck and back disorders.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a neck disorder is granted.

Service connection for a back disorder is granted.


REMAND

In September 2012, the Veteran was provided with a VA medical examination to determine the etiology of his left wrist neurological symptoms.  The examiner opined that these symptoms were due to cubital tunnel syndrome and were not likely related to an in-service stab wound.  However, no opinion was provided as to whether the cubital tunnel syndrome was itself caused or aggravated by the Veteran's service or a service-connected disability.  To date, the Veteran has not been provided with a VA examination as to this aspect of the claim.  Therefore, a new medical examination is needed to determine the etiology of any left wrist neurological disorder found.  38 C.F.R. §§ 3.159(c)(4), 3.326 (2015).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to ascertain the etiology of any currently diagnosed left wrist neurological disorder, to specifically include cubital tunnel syndrome.  The examiner must review the claims file and should note that review in the report.  

Based upon review of the available lay and medical evidence, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left wrist neurological disorder found, to specifically include cubital tunnel syndrome, was incurred in or aggravated by the Veteran's period of service.  

The examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left wrist neurological disorder found, to specifically include cubital tunnel syndrome, was caused or aggravated by a disability which was incurred in or aggravated by the Veteran's period of service, to specifically include his service-connected residuals of a fracture of the left navicular, left forearm scar, and extension contracture of the left fifth digit, and any other service connected disability.  

In providing these opinions, the examiner is specifically instructed to consider the Veteran's reports of the nature of his in-service injury and symptomatology to be credible unless the examiner can provide a clear rationale as to why the available medical evidence contradicts the Veteran's recollection of the in-service events.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After completing the above action, and any other development as may be indicated by any evidence received following this remand, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


